Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 1 of 26




                                21-mj-03013 Goodman
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 2 of 26




                                                   21-mj-03013 Goodman




  5/24/2021
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 3 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 4 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 5 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 6 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 7 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 8 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 9 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 10 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 11 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 12 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 13 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 14 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 15 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 16 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 17 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 18 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 19 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 20 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 21 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 22 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 23 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 24 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 25 of 26
Case 1:21-mj-03013-JG Document 3 Entered on FLSD Docket 05/24/2021 Page 26 of 26




                                                                        24th
